Exhibit 10.10


Form of Agreement with Mr. Page


AGREEMENT


This Agreement is entered into as of the 29th day of September, 2009 by and
between Digital Lifestyles Group, Inc., a Delaware corporation (the
"Corporation"), and Mr. Ken Page, an executive officer, director and employee of
the Corporation.


WHEREAS, pursuant to the terms of that certain Employment Agreement dated as of
September 27, 2007 by and between the Corporation and Mr. Page, Mr. Page is owed
$141,000 in accrued and unpaid compensation through the date hereof.


WHEREAS, Mr. Page has agreed to forgive a portion of such accrued but unpaid
compensation and to accept five year non-qualified options as full and complete
payment for the balance of the accrued but unpaid compensation owed him.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Recitals.  The foregoing recitals are true and correct.


2.           Forgiveness of Accrued Compensation.  Mr. Page hereby irrevocably
forgives an aggregate of $44,000 of accrued but unpaid compensation due him.


3.           Issuance of Options in Settlement of Accrued Compensation.  Mr.
Page hereby accepts five year non-qualified options to purchase an aggregate of
388,000 shares of the Corporation’s common stock to be granted under the
Corporation’s 2009 Stock Compensation Plan as full and complete payment for the
balance of $97,000 in accrued but unpaid compensation due him.  Mr. Page
acknowledges his understanding that such options and the shares issuable upon
the exercise thereof shall be “restricted securities” as that term is defined
under the Securities Act of 1933 and that these shares may not be sold,
transferred, pledged or otherwise disposed of or encumbered by me except
pursuant to the applicable rules and regulations under the Securities Act of
1933 or applicable state securities laws.


4.           Amendment or Assignment.  No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge, or change is sought.


5.           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
day when delivered in person or transmitted by confirmed facsimile transmission
or on the third calendar day after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the 649 Sparta
Highway, Suite 102, Crossville, TN  38555 or to such other address as any party
hereto shall designate to the other for such purpose in the manner herein set
forth.


6.           Entire Agreement. This Agreement contains all of the understandings
and agreements of the parties with respect to the subject matter discussed
herein.  All prior agreements, whether written or oral, are merged herein and
shall be of no force or effect.



--------------------------------------------------------------------------------


 
7.           Severability.  The invalidity, illegality or unenforceability of
any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a portion of any
provision of this Agreement affect the balance of such provision.  In the event
that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.


8.           Construction and Enforcement.  This Agreement shall be construed in
accordance with the laws of the State of Delaware, without and application of
the principles of conflicts of laws.  If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
("Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney's
fees, court costs and other expenses incurred throughout all negotiations,
trials or appeals undertaken in order to enforce the Prevailing Party's rights
hereunder.  Any suit, action or proceeding with respect to this Agreement shall
be brought in the state or federal courts located in Cumberland County in the
State of Tennessee.  The parties hereto hereby accept the exclusive jurisdiction
and venue of those courts for the purpose of any such suit, action or
proceeding.  The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection that any of them may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or any judgment entered by any court in respect thereof
brought in Cumberland County, Tennessee, and hereby further irrevocably waive
any claim that any suit, action or proceeding brought in Cumberland County,
Tennessee, has been brought in an inconvenient forum.


9.           Access to Independent Advisors.  Mr. Page acknowledges that, in
executing this agreement, he has had the opportunity to seek the advice of such
independent legal counsel and/or tax professionals as he deemed necessary and
appropriate to the full understanding of the terms of this agreement, and he has
read and understood all of the terms and provisions of this agreement.


10.           Binding Nature, No Third Party Beneficiary. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, and their respective successors and assigns, and is made solely and
specifically for their benefit.  No other person shall have any rights, interest
or claims hereunder or be entitled to any benefits under or on account of this
Agreement as a third-party beneficiary or otherwise.


11.           Counterparts.  This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures.  All executed counterparts shall constitute one Agreement,
notwithstanding that all signatories are not signato­ries to the original or the
same counterpart.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
DIGITAL LIFESTYLES GROUP, INC.
         
 
By:
        Brad McNeil, Director                               Ken Page  

 
 
 
2